Name: Commission Regulation (EEC) No 3064/82 of 18 November 1982 on adjustments to the free-at-frontier offer price for hybrid maize for sowing
 Type: Regulation
 Subject Matter: plant product;  agricultural activity;  prices
 Date Published: nan

 19 . 11 . 82 Official Journal of the European Communities No L 323/ 13 COMMISSION REGULATION (EEC) No 3064/82 of 18 November 1982 on adjustments to the free-at-frontier offer price for hybrid maize for sowing therefore be made for appropriate adjustments to the free-at-frontier offer price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 3808/8 1 (2), and in particular Article 6 (5) thereof, Whereas pursuant to Article 3 of Council Regulation (EEC) No 1578/72 of 20 July 1972 (3) if, on importa ­ tion into the Community hybrid maize for sowing is at a stage of marketing or preparation other than that used in fixing the reference price, particularly in the case of seeds produced under growing contracts with third countries, the free-at-frontier offer price for the product is to be adjusted as necessary ; Whereas in the light of normal commercial practice certain quantities may be imported at a stage of marketing or preparation other than that used in fixing the reference price ; whereas provision should For the purposes of fixing the free-at-frontier offer price for hybrid maize for sowing, the adjustments referred to in Article 3 of Regulation (EEC) No 1578/72 shall be made in accordance with the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p . 1 . 0 OJ No L 382, 31 . 12 . 1981 ., p . 37 . 0 OJ No L 168 , 26 . 7 . 1972, p . 1 . No L 323/ 14 Official Journal of the European Communities 19 . 11 . 82 ANNEX HYBRID MAIZE Import following a multiplication contract : Costs not covered by the free-at-frontier price (ECU/100 kg) I II III Ready for sale (a) Establishment and inspection costs 1-61 1-61 1-61 (b) Financial costs 0-75 1 00 2-00 Total 2-36 2-61 3-61 Semi-treated products (a) Establishment and inspection costs 1-61 1-61 1-61 (b) Financial costs 0-75 1-00 2-00 (c) Calibration and sacking 5-97 5-97 6-92 (d) Calibration waste 2-70 4-60 11-80 (e) Dressing 1-00 1-00 1-00 (f) Sack, delivery 1-61 1-61 1-86 Total 13-64 15-79 25-19